DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Species 1 (Figs. 2A-2E) in the reply filed on 6/23/2020 is acknowledged.  Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. (US 10,572,018).  
Yang discloses a keyboard, comprising: a plurality of key assemblies (12), each key assembly of the plurality of key assemblies comprising: a keycap (24); a key stem (22) supporting the keycap and the key stem comprising a protrusion (56, 60) extending wherein the first biasing member is a compression spring and the second biasing member (54) is a torsional spring (i.e., acts against momentum force at a radius).  
Regarding claim 6, Yang discloses the key stem being a rotatable key stem and the protrusion is a first protrusion and wherein the keyboard further comprises second (62) and third protrusions (58) extending laterally from the key stem.  
Regarding claim 7, Yang discloses the first protrusion having a different shape than the second protrusion (see Fig. 5).  
Regarding claim 8, Yang discloses that when the rotatable key stem is in a first position (Fig. 6) the first protrusion is aligned with and positioned to engage the second biasing member and when the rotatable key stem is in a second position (Fig. 5) the second protrusion is aligned with and positioned to engage the second biasing member.  
Regarding claim 9, Yang discloses the first protrusion positioned closer to the keycap than the second protrusion.  
Regarding claim 10, Yang discloses that when the key stem is in a third position (pushed all the way down) the third protrusion is aligned with and positioned to engage the second biasing member.  
.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang.
Regarding claim 17, Yang discloses a key assembly, comprising: a key stem (22) comprising a protrusion (60, 56) extending laterally therefrom; a first biasing member (26) supporting the key stem and being configured to provide a first feedback response during actuation of the key assembly; and a second biasing member (54) configured to engage the protrusion during actuation of the key assembly to provide one of two different user-configurable feedback responses, wherein the second biasing member (54) is a torsion spring (i.e., acts against momentum force at a radius).  
Yang discloses substantially the claimed invention except for the three or more different user-configurable feedback responses.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form three or more different user-configurable feedback responses in order to provide the number of St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  
Regarding claim 18, Yang discloses the key stem being a rotatable key stem comprising a plurality of protrusions.  
Regarding claim 19, Yang discloses each of the plurality of protrusions corresponds to a respective one of the two different user-configurable feedback responses.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection, as applied.
	In response to Applicant's arguments that the second biasing member (54) provide a feedback response in any practical and discernible way, please note that the biasing member 54 provides a feedback based on its interaction with 60 or 62.  Removal of member 54 would change the feel of the key.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833